Citation Nr: 1740593	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 5, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for PTSD and assigned a 10 percent rating, effective November 10, 2011 (the date of receipt of the Veteran's original claim for service connection).  An interim October 2013 rating decision assigned an increased 30 percent rating for PTSD from November 10, 2011.  A July 2015 rating decision assigned an increased 70 percent rating for PTSD from June 5, 2015.  The Board remanded this matter in January 2014 and April 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is of record.

The Board notes that in August 2015, the Veteran submitted written correspondence stating that he was content with his assigned 70 percent disability rating.  In addition, in the April 2017 Appellate Brief the Veteran's representative has not argued for a disability rating higher than 70 percent during the period on appeal or after June 5, 2015.  Therefore, the Board will only consider the Veteran's disability rating prior to June 5, 2015, which was the date he received his 70 percent disability rating.  

The Board also notes that in a January 2017 rating decision, the RO denied entitlement to service connection for individual unemployability.  The Veteran has not appealed this decision, and thus need not be considered by the Board at this time.



FINDING OF FACT

Prior to June 5, 2015, the Veteran's PTSD has been manifested by symptoms resulting in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in December 2011.  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands has been undertaken.  Indeed, a Board hearing was held and a new VA examination was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in December 2011 and May 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, which provides that a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 4, 2014; therefore, the regulation changes regarding the release of the DSM-V do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

The Board notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

PTSD

The Veteran believes that manifestations of his PTSD are more severe than the currently assigned disability rating contemplates.

In December 2011, the Veteran was afforded a VA examination for PTSD.  The examiner noted a diagnosis of PTSD, chronic, mild, and that the symptoms tended to be worse in June and July every year.  The examiner noted that there was no indication of mental health treatment while in service and on a Report of Medical History form filled out by the Veteran at the time of separation from the service, he denied any insomnia, worry, nightmares, depression or nervousness.  Upon examination, the examiner found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner concluded that the Veteran met the diagnostic criteria for a mild case of PTSD, per DSM IV criteria.  The examiner stated that despite his exacerbated symptoms in June and July, he was still able to maintain full time employment.  The Veteran experienced nightmares following his first two years of discharge, but had not had nightmares since then.  He felt upset/somewhat depressed and somewhat short-tempered at times and he experienced mild symptoms of anxiety in June and July but did not experience panic attacks.  

Avoidance and numbing were noted and he had loss of interest in hunting and war movies due to his combat experience.  He had a good relationship with his family and had a number of friends.  He startled easily and had some limited anger outburst about once every two weeks.  He mostly slept well but suffered from sleep apnea.  He could generally concentrate well and was not overly on guard/super-alert although he did not prefer to shop or eat out during crowded times.  His overall mood was reasonably happy to fair and experienced joy from life.  The Veteran denied any history of panic attacks, consistent lower-level anxiety or worry, obsessions or compulsions, or simple phobias.  He also denied any significant problems with attention, concentration, overt impulsiveness, fidgetiness or hyperactivity.  There was no history of hallucinations, paranoid ideation, suspiciousness, perseveration, grandiosity, somatization, thought broadcasting, thought insertion or ideas of reference.  The Veteran was found to have disturbances of motivation and mood.  His assigned GAF score was 75.

In May 2013, the Veteran was afforded another VA examination for his PTSD.  The examiner noted that the Veteran met the DSM IV criteria for PTSD.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that some symptoms including nightmares and sleep disturbance were greater than what he reported during the previous VA examination.  He described some concentration difficulty but endorsed a similar level of functional impairment at work.  The Veteran described how he avoided crowds, his relationships fluctuated and that he did not have a lot of friends.  He endorsed less socialization, though identified positive friendships.  He was assigned a GAF score of 65.

In December 2013, the Veteran saw his treating VA physician for his claim.  He complained of memories which were emotional triggers, but felt a slight improvement in his mental health since finding people to talk to with related experiences.  He reported internal benefits when he took care of others and had positive interactions with customers and sometimes with other veterans or old friends.  He had a good relationship with his wife and children.  He avoided noises and being startled.  He struggled with emotions related to history, relationships, and difficulty with understanding.  He noted the benefits of animal interaction and had strong emotions connected to his small dogs.  He denied suicidal ideation.  He was assigned a GAF score of 50. 

In January 2014, the Veteran submitted a statement regarding his PTSD symptoms.  He described how he could not attend movies with his grandchildren because the darkness and noise caused stressful feelings and flashbacks.  He had to sit in a corner with his back against the wall in any restaurants or public places.  He could not sleep at night and would wander to secure the perimeter of his home.  He was unable to attend any local celebrations with fireworks due to flashbacks.  He said that he found himself being unreasonable and impatient with family members and work colleagues due to his lack of sleep.  He stated that he felt survivor's guilt and that his work allowed him to escape from these guilty feelings.  He concluded that he would eventually have to retire which scared him because he would no longer have an escape from his thoughts.

In May 2014, the Veteran testified at a Board hearing regarding his claim.  The Veteran noted that he had recently retired due to his age.  He said that he had been married 42 years and had two children.  He said that he saw his adult children about every week or two, sometimes more frequently.  He reported mostly keeping to himself, besides having one really close friend that he visited in his shop about once a week.  

In January 2015, the Veteran saw his treating VA physician for his PTSD.  It was noted that he attended group and individual therapy sessions for his symptoms.  The VA physician noted that the Veteran claimed difficulty with sleep, anxiety, depression, some anger, emotional irregulation and difficulty with social interaction.  The Veteran stated that his PTSD symptoms were more severe than had been acknowledge.  The VA physician stated that the Veteran's PTSD was likely chronic and pervasive, and noted that his GAF score was initially 50 and had dropped to 48.  

In February 2015, the Veteran saw his treating VA physician for his PTSD.  The Veteran complained of deaths and memories.  He discussed his daughter losing a baby and daughter-in-law moving out from his son.  His neighbor died and two days later his friend's wife died.  Overall, the Veteran had been to multiple funerals.  He said that the last few days had not been good and that his guilt was haunting him.  He had a good relationship with his wife and children.  He said that he wanted to be supportive of his friends but felt anxious afterwards as it reminded him of his past.  He denied suicidal ideation.  He had little interest or pleasure in doing things for several days and felt depressed more than half of the days.  He was assigned a GAF score of 46.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating for his service-connected PTSD.  38 C.F.R. § 4.7.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, remains consistent with a 30 percent rating throughout the period on appeal.  38 C.F.R. § 4.130.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

With respect to occupational functioning, the evidence shows that the Veteran enjoyed working and found it as a way to keep himself occupied.  In fact, the Veteran noted that he was worried about retiring because he did not want to confront his thoughts.  In addition, at the May 2014 Board hearing he stated that he had recently retired due to his age.

Regarding social impairment, at his May 2013 VA examination, the Veteran identified positive friendships despite less socialization.  In addition, the Veteran reported having internal benefits when helping others in a December 2013 VA treatment note.  At his May 2014 Board hearing, the Veteran reported a close friendship with someone he visited weekly.  In addition, he reported an overall good relationship with his wife and children.   

The Board also notes that both the 2011 VA exam and the 2013 VA exam indicated that the severity was mild.  Thus, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's psychiatric disability has not been shown to be productive of occupational and social impairment with deficiencies with reduced reliability and productivity to warrant a 50 percent rating.  Thus, the Veteran's disability picture also does not warrant a 70 percent or 100 percent rating.

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Finally, the Board acknowledges that GAF scores ranged from 46 to 75 during the period on appeal.  Specifically, the VA examiners assigned GAF scores of 75 in December 2011, and 50 in May 2013.  In addition, the Veteran's treating VA physicians assigned GAF scores of 50 in December 2013, 48 in January 2015, and 46 in February 2015.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  Despite the Veteran's GAF scores of 46 and 48 in January and February 2015, reviewing the record as a whole, the Veteran suffered from mild to moderate symptoms during the period on appeal. 

These GAF scores are but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF scores.  As such, while considering the GAF scores of record as part of the social and occupational functioning picture, the Board finds that the Veteran's psychiatric disability more generally reflects mild impairment in functioning.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 30 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning with reduced reliability and productivity referenced by the 50 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9211.  Thus a higher rating for 70 percent have also not been met.  Id.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 5, 2015, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


